Name: Council Decision (EU) 2018/398 of 12 June 2017 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020
 Type: Decision
 Subject Matter: Europe;  international law;  EU finance;  European construction;  international affairs;  migration;  cooperation policy
 Date Published: 2018-03-15

 15.3.2018 EN Official Journal of the European Union L 72/1 COUNCIL DECISION (EU) 2018/398 of 12 June 2017 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 77(2) and 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EU) No 515/2014 of the European Parliament and of the Council (1) provides that the countries associated with the implementation, application and development of the Schengen acquis are to participate in the instrument for financial support for external borders and visa in accordance with its provisions and that arrangements are to be concluded on their financial contributions and the supplementary rules necessary for such participation, including provisions ensuring the protection of the Union's financial interests and the powers of audit of the Court of Auditors. (2) On 14 July 2014, the Council authorised the Commission to open negotiations with the Kingdom of Norway, Iceland, the Swiss Confederation and the Principality of Liechtenstein for an Agreement on the modalities of their participation in the Internal Security Fund  Borders and Visa for the period 2014 to 2020. The negotiations with Iceland were successfully concluded by the initialling of the Agreement on 21 September 2016. (3) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Decision whether it will implement it in its national law. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (2); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (3); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date. (7) In order to allow for the prompt application of the measures provided for in the Agreement and not delay the approval and implementation of the national programme, this Decision should enter into force on the day following that of its publication in the Official Journal of the European Union. (8) In accordance with Article 19(4) of the Agreement, the Agreement with the exception of Article 5 thereof should be applied provisionally as from the day following that of its signature, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund for the period 2014 to 2020 is authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement with the exception of its Article 5, shall be applied on a provisional basis in accordance with Article 19(4) thereof from the day following that of its signature (4), pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 12 June 2017. For the Council The President C. CAMILLERI (1) Regulation (EU) No 515/2014 of the European Parliament and of the Council of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for external borders and visa and repealing Decision No 574/2007/EC (OJ L 150, 20.5.2014, p. 143). (2) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (3) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (4) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.